Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
Claims 1, 8, and 15 have been amended and claims 1-20 are currently being examined in this reply. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/833,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because with the exception of the limitation “wherein one or more of said state changes…that is running a third-party application.” In the independent claims, the claims are the same, and the above limitation does not change the scope of the instant claims to make them patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In regards to the 103 arguments:
	Applicant’s arguments regarding the 103 rejection have been considered and are found to be persuasive.  Accordingly the previous 103 rejection has been withdrawn and new grounds of rejection are found below based on the amendments to the claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0125449 to Beatty et al. (“Beatty”) in view of United States Patent Application Publication No. 2015/0206116 Bess et al. (“Bess”), in further view of United States Patent Application Publication No. 2017/0222868 A1 to Tan (“Tan”).

In regards to claims 1, 8, and 15, Beatty discloses the following limitations:
A point-of-sale (POS) terminal, for fulfilling orders under non-persistent network conditions, the POS terminal comprising: a state processor, configured to queue state changes in durable order queues that correspond to orders in a restaurant; and (Beatty see at least ¶¶ 0015, 0024-0025, and 0027-0028)
order entry and display circuits, configured to input menu selections and/or payment options; (Beatty see at least Figures 5 and 6)
an order processor, coupled to said state processor and order entry and display circuits, configured to generate said state changes, and configured to access and transmit said state changes in each of said durable order queues to said synchronization server, from oldest to youngest, when operably connected to a network, (Beatty see at least ¶¶ 0015, 0024-0025, and 0027-0028)
Beatty does not appear to specifically disclose the following limitations:
and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said orders occurring from state change updates received from said synchronization server which result from other state changes to orders generated by one or more other POS terminals.
A first and second portion of state changes and orders
Wherein said first portion of said state changes are transmitted through a gateway to a synchronization server, and wherein a second portion of said state changes correspond to a second portion of said orders that are transmitted by other POS terminals through said gateway to said synchronization server, and wherein said synchronization server is not on-premise with the POS terminal and said other POS terminals
The Examiner provides Bess to teach the following limitations:
and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said orders occurring from state change updates received from said synchronization server which result from other state changes to orders generated by one or more other POS terminals. (see at least Bess ¶¶ 0063-0064, 0070-0072, and 0075-0079).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the system executing the method of Beatty to have incorporated a queueing mechanism as in Bess with the motivation of queueing order changes in a client device. (See Bess 0070-0077)
The Examiner provides Tan to teach the following limitations:
A first and second portion of state changes and orders
Wherein said first portion of said state changes are transmitted through a gateway to a synchronization server, and wherein a second portion of said state changes correspond to a second portion of said orders that are transmitted by other POS terminals through said gateway to said synchronization server, and wherein said synchronization server is not on-premise with the POS terminal and said other POS terminals  (Tan teaches a system and method of data synchronization in a restaurant order system that includes receiving at a synchronization controller, orders from multiple POS clients, providing an updated synchronization time and order list, and sending through a network to the cloud and to the clients the updated list. See at least Abstract, Figures 1, 6, and 8.)
 Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the system executing the method of Beatty to have incorporated a synchronization system that includes off site updating of orders, in order to provide a backup means of order retrieval in case a local controller goes down, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 2, 9, and 16, the combination of Beatty and Bess discloses the following limitation:
wherein said network comprises the internet. (Bess ¶ 0064)

In regards to claims 3, 10, and 17, the combination of Beatty and Bess discloses the following limitations:
wherein said synchronization server comprises a cloud-based server. (Bess Figure 1 and ¶¶ 0063-0065)

In regards to claims 4, 11, and 18, the combination of Beatty and Bess discloses the following limitations:
the POS terminal and said other POS terminals are configured to generate unique ones of said state changes corresponding to a same one of said one or more orders. (Bess ¶¶ 0075 and 0077)

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0125449 to Beatty et al. (“Beatty”) in view of United States Patent Application Publication No. 2015/0206116 Bess et al. (“Bess”), in further view of United States Patent Application Publication No. 2017/0161851 Li et al. (“Li”)

In regards to claims 5, 12, and 19, the combination of Beatty and Bess does not appear to specifically disclose the following limitations:
 wherein the POS terminal operably connects to said network via one or more Wi-Fi access points that are disposed within said restaurant.
The Examiner provides Li to teach the following limitations:
wherein the POS terminal operably connects to said network via one or more Wi-Fi access points that are disposed within said restaurant. (See at least Li ¶¶ 0014-0016 and 0051)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combination of the teachings of Beatty and Bess to have incorporated a POS configuration as in Li with the motivation of associating one or more devices with a network. (See at least Li ¶¶ 0014-0016, and 0051)

In regards to claims 6 and 13, the combination of Beatty, Bess, and Li, disclose the following limitations:
 wherein the POS terminal operably connects to said network via a wired connection disposed within said restaurant. (See at least Li ¶¶ 0014-0016, and 0051)

In regards to claims 7, 14, and 20, the combination of Beatty, Bess, and Li, disclose the following limitations:
wherein the POS terminal operably connects to said network via one or more cellular access points. (See at least Li ¶¶ 0014-0016, and 0051)

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627